Citation Nr: 1036168	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), on appeal from 
an initial grant of service connection.

2.  Entitlement to service connection for varicose veins to 
include as being due to or the result of the Veteran's service-
connected PTSD and the symptoms and manifestations produced by 
the PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  
He is the recipient of the Combat Infantryman Badge, the Purple 
Heart, and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2005 and April 
2005 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In December 2005, the Veteran 
testified at a personal hearing before a Decision Review Officer 
(DRO), sitting at the RO.  A transcript of the hearing is 
associated with the claims file.

In November 2007, the Board issued a decision denying both claims 
on appeal.  Thereafter, in a May 2008 Joint Motion for Remand, 
which was granted by Order of the United States Court of Appeals 
for Veterans Claims (Court) in May 2008, the parties (the 
Secretary of VA and the Veteran), determined that decision should 
be vacated and the case remanded to the Board for compliance with 
the instructions of the Joint Motion.  The claim was returned to 
the Board and in September 2008, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The purpose of the remand was to obtain additional evidence 
with respect to the issues before the Board.

The claim was subsequently returned to the Board for review.  
Upon further review of the evidence, the Board referred the 
matter to the Veterans Health Administration (VHA) for an 
advisory opinion concerning the service member's varicose veins 
and his PTSD.  The advisor opinion has been obtained and has been 
included in the claims folder for review.  It is noted that the 
Veteran, along with his representative, were given the 
opportunity to provide any comments with respect to the medical 
information obtained and those comments have also been included 
in the claims folder for review.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by morbid 
obesity, depression, irritability, isolation, an inability to 
work around others (i.e., total occupational impairment), and 
Global Assessment of Functioning (GAF) scores ranging from 32 to 
55.

2.  The medical evidence indicates that the Veteran's varicose 
veins are related, at least in part, to his service-connected 
PTSD and the symptoms/manifestations produced by said condition.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria for 
an evaluation of 100 percent for the Veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2009).

2.  Varicose veins are proximately due to, the result of, or 
aggravated by the Veteran's service-connected PTSD and the 
symptoms/manifestations produced by said condition.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or assistance, 
there is no prejudice to the Veteran in proceeding with the 
issues given the favorable nature of the Board's decision.

The Veteran has come before the VA asking that the disability 
rating assigned for his psychiatric disorder (PTSD) be increased 
from 50 to 70 or 100 percent.  He claims that the condition is so 
disabling that he is unemployable.  He further asks that service 
connection be granted for his varicose veins condition which he 
claims is the result of the symptoms and manifestations produced 
by his service-connected psychiatric disorder.  

Increased Rating

Disability evaluations are determined by evaluating the extent to 
which the appellant's service-connected disabilities affect the 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2009) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2009) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2009).  With respect to the issue 
before the Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the assignment 
of separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has also held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 
(2007).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

The Veteran's psychiatric condition has been rated pursuant to 
the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 
C.F.R. § 4.130 (2009) establishes a general rating formula for 
mental disorders.  The formula assesses disability according to 
the manifestation of particular symptoms, providing objective 
criteria for assigning a disability evaluation.  Under the 
criteria, a 30 percent disability rating is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

The highest, or 100 percent schedular evaluation, contemplates 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (2009).

The Board further notes that a Global Assessment Functioning 
(GAF) rating (or score) is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a GAF 
score, is to be considered but is not determinative of the 
percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 (2009) [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (2009).

In determining whether an increased evaluation is warranted, the 
VA must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case an increased rating must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the Veteran began this appeal in April 
2004.  At that time, the Veteran asked that service connection be 
granted for his psychiatric disorder - PTSD - he believed was 
related to or caused by or the result of his military service in 
the Republic of Vietnam.  In conjunction with his claim, the 
Veteran underwent a VA psychiatric evaluation.  Such an 
examination was performed in January 2005.  Upon completion of 
that examination, a GAF score of 50 was assigned.  The examiner 
stated that the Veteran's symptoms were causing "serious social 
and occupational dysfunction".  It was further reported that the 
Veteran was unable to obtain a job at a place that previously 
employed him because of his morbid obesity.  Also in the report 
were the observations that the Veteran was irritable, he avoided 
others and crowds, he suffered from sleeplessness, and he was 
hypervigilant.  

On the basis of this examination, and after reviewing the 
Veteran's claims folder, the RO granted service connection and 
assigned a 50 percent disabling rating.  The Veteran was notified 
of that result and he appealed, claiming that his disability was 
more disabling.  

Following that action, the Veteran then submitted a statement 
from a psychologist, dated June 2005.  In that statement, the 
psychologist indicated that the Veteran's GAF score was 43.  It 
was further indicated that the Veteran's weight, along with other 
manifestations of the PTSD, were further isolating the service 
member.  It was reported that the Veteran suffered from 
depression, crying jags, and uncontrollable rage.  

Six months later, in December 2005, the Veteran submitted a 
private psychologist's report with respect to the symptoms and 
manifestations produced by the mental disorder.  A GAF score was 
reported.  The doctor further classified the disorder as severe.  
It was further written:

	. . . Major impairment exists in [the 
Veteran's] capacities for interpersonal 
social and occupational adaptation, mood 
and anxiety regulation.  In spite of good 
intelligence, his generally good judgment 
is impaired by difficulties in impulse 
control, concentration, and attentions.  
His progress is guarded.  He needs 
continuing medical, psychiatric, and 
psychotherapeutic care. . . . 

A VA psychiatric examination was accomplished in January 2006.  
In that exam, the Veteran did not display thoughts of hurting 
himself or others.  Moreover, the examiner indicated that the 
Veteran was not impaired even though he was experiencing some 
intrusive thoughts and sleeplessness.  The examiner assigned a 
GAF score of 50.  

The Veteran then submitted a statement from his therapist at the 
Vet Center.  That statement was written in July 2006.  Per that 
statement, the therapist reported that the Veteran was struggling 
with depression, anger, and isolation.  It was further noted that 
the Veteran's PTSD rendered him "totally disabled, incapable of 
seeking and maintaining employment, lacking close intimate 
relationships, friends, and socially isolated."  Although the 
therapist stated that the Veteran was undergoing therapy, the 
therapy had not diminished the Veteran's intrusive combat 
memories, nightmares, flashbacks, stress, anger, or mistrust of 
others.  

Another VA psychiatric examination was performed in February 
2009.  The Veteran expressed symptoms of being out of control, 
hyperarousal, intrusive thoughts, and anger.  It was also 
reported that the Veteran still avoided others and that his mood 
swings had a debilitating effect on his ability to maintain 
social relationships with others.  A GAF score of 55 was given.  

One other psychiatric examination was performed by a private 
doctor in August 2009.  The examiner reviewed the Veteran's 
extensive medical records and interviewed the Veteran.  Upon 
completion of the examination, the medical doctor wrote that the 
Veteran was "solely disabled secondary to PTSD."  The doctor 
further opined that the Veteran's morbid obesity was a component 
or manifestation of his PTSD vice a separate disease process.  
The examiner explained that the Veteran used food as a way of 
mitigating his symptoms of PTSD.  It was further indicated that 
the Veteran utilized food as a self treatment of the mental 
disorder but that self treatment was not effective.  This led to 
the Veteran's deterioration such that he became totally 
unemployable.  A GAF score of 32 was given and the psychiatric 
disorder was labeled as "severe".  To support his assumptions 
and opinions, the examiner provided a detailed listing of various 
treatises and journals.  

In evaluating the Veteran's disability, the Board is mindful that 
when it is not possible to separate the effects of the service-
connected condition from a non-service connected condition, 38 
C.F.R. § 3.102 (2009), which requires that reasonable doubt be 
resolved in the Veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the 
appellant had been diagnosed with PTSD and various personality 
disorders and there was no medical evidence in the record 
separating the effects of the service-connected disability from 
the nonservice-connected disorders.  Id. at 182.  The Board finds 
this case is distinguishable from Mittleider in that there is no 
medical evidence of record that the Veteran suffers from 
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder that would somehow affect his 
PTSD.

Upon reviewing the record, it is the conclusion of the Board that 
the evidence does support an evaluation of 100 percent for PTSD.  
During the course of this appeal, the Veteran's GAF scores have 
ranged from 55 to a more recent 32.  The examination reports and 
the information provided by the Vet Center strongly suggest that 
the Veteran has decompensated over the course of this appeal.  
The medical records have noted anxiousness, anger-management 
problems, hypervigilance, nightmares, and irritability.  The 
Veteran appears to have next-to-none relations with others.  Most 
importantly, the records insinuate and suggest that the Veteran's 
ability to work has been profoundly affected by his PTSD; i.e., 
the record reflects it has resulted in total occupational 
impairment.  Private treatment professionals along with the 
Veteran's therapist have indicated that the Veteran's 
manifestations and symptoms have not stabilized but have become 
more and more incapacitating.

The Board therefore concludes that the totality of the evidence 
in the file appears to be at least in approximate balance.  As 
the Board is unable to conclude that the preponderance of the 
evidence is against the claim, the claim may not be denied.  It 
is the conclusion of the Board that the Veteran's overall 
disability picture indicates that a 100 percent evaluation should 
be assigned for PTSD for the entire period of time covered by 
this appeal.  Hence, the Veteran's claim is granted.

Service Connection

The second issue on appeal involves whether service connection 
may be granted for varicose veins to include as being secondary 
to a manifestation produced by the Veteran's service-connected 
psychiatric disorder.  Service connection may be granted if the 
evidence demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2009).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Moreover, service connection may also be granted for disability 
that is proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); Allen 
v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 
3.310 were amended, effective from October 10, 2006; the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Because the Veteran submitted his claim prior to 
October 10, 2006 (the effective date of the amended provisions), 
the Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.  When a regulation changes and 
the former version is more favorable, VA can apply the earlier 
version of the regulation for the period prior to, and after, the 
effective date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.

The medical evidence shows that the Veteran now suffers from 
morbid obesity and varicose veins.  As noted above, the Veteran's 
morbid obesity is a symptom and manifestation of his service-
connected psychiatric disorder.  A VA doctor, the chief of 
Medicine and Infectious Diseases at the VA Medical Center in 
Indianapolis, Indiana, has opined the following:

	. . . I think it is more likely than 
not that his weight issues were a major 
contributor to the progression of his 
venous disease.  I think it is as likely as 
not that his weight problems were related 
to his diagnosis of service-related PTSD.

	. . . I think it is more likely than 
not that . . . his obesity was the major 
contributor to his venous disease 
progression and that the obesity was at 
least as likely as not to have related to 
his underlying service-connected PTSD.

With regard to this evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and in 
so doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (it is not error for the Board to 
favor the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that a claims file review, as it pertains to obtaining an 
overview of a service member's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other means 
by which a physician can become aware of critical medical facts, 
such as a history of treating the service member for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, 
in Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, the Board finds that the conclusions provided 
by the VA doctor are probative to the claim before it.  The 
examiner provided a discussion of the relevant facts and provided 
an analysis in her decision.  Moreover, there appears to be 
evidence that the examiner reviewed in detail the pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented.  Accordingly, 
the Board does find the opinion probative in that it is well-
reasoned, detailed, or consistent with other evidence of record.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see 
also 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court pointed out 
in Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  In view 
of the foregoing, the Board finds that the evidence is, at least, 
in equipoise.  Because the evidence is in equipoise, and since 
the Veteran is supposed to be afforded the benefit-of-the-doubt, 
the Board concludes that the Veteran's varicose veins are a 
complication of or secondary to the Veteran's PTSD and the 
symptoms/manifestations produced by that condition.  Therefore, 
service connection can be granted on a secondary basis, and as 
such, secondary service connection is warranted in this case.


ORDER

A disability rating of 100 percent for PTSD is granted, subject 
to the criteria applicable to the payment of monetary awards.

Service connection for varicose veins is granted.  



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


